DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Yasumura et al., U.S. Pre Grant Publication 2006/0060824.
	Regarding claim 1, Yasumura discloses a molded article [0017].  Paragraph 0025 discloses a conductive resin composition comprising (A) a conductive filler; (B) a urethane-modified epoxy (meth) acrylate obtained by the addition reaction of an epoxy resin having an aromatic cyclic structural unit and/or aliphatic cyclic structural unit and a (methacrylate) with a polyisocyanate; a polymerization inhibitor such as p-benzoquinone [0080].  Paragraph 0038 discloses that the epoxy (meth) acrylate has a hydroxyl group.  Benzoquinone does not have a hydroxyl group in the molecule.  

    PNG
    media_image1.png
    375
    669
    media_image1.png
    Greyscale

Paragraph 0111 discloses that the resulting molded article has a spiral flow length ranging from 40 cm to 80 cm [400 mm to 800 mm].  

	Regarding claim 3, Table 1 [example 1] discloses 80% by weight of epoxy methacrylate of the total composition wherein epoxy methacrylate (B1) is present in the amount of 100% by weight of the total epoxy methacrylate in the composition.

	Regarding claim 4, Table 1 discloses polyisocyanate present in the amount of 5.1% by weight of the total composition [example 1].  

	Regarding claim 5, Table 1 [example 1] discloses a polymerization inhibitor present in the amount of 0.01 % [100 ppm] by weight of the total composition.  

	Regarding claim 6, Table 1 [example 6] discloses an epoxy methacrylate being present in the composition at 30% by weight and 0.01 % by weight of the inhibitor thereby providing 0.33 parts by weight of inhibitor with respect to 100 parts by weight of the epoxy methacrylate.


	Regarding claim 8, paragraphs 0030 and 0032 disclose that the conductive filler can include carbon fiber.

	Regarding claim 10, paragraph 0089 discloses that the composition is formed into a sheet.  Paragraph 0032 discloses chopped fibers [short fibers].

	Regarding claim 11, paragraph 0106 discloses a cured molded article.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yasumura et al., U.S. Pre Grant Publication 2006/0060824.
	Yasumura, above, remains relied upon for claim 1.
	Regarding claim 2, Yasumura teaches the claimed invention but fails to teach that the spiral flow length after 168 hours of production is 500 mm or longer.  It is reasonable to presume that the spiral flow length after 168 hours of production is 500 mm or longer is inherent to Yasumura.  Said presumption is based upon Yasumura disclosing a molded article comprising (A) a conductive filler; (B) a urethane-modified epoxy (meth) acrylate obtained by the addition reaction of an epoxy resin having an aromatic cyclic structural unit and/or aliphatic cyclic structural unit and a (methacrylate) with a polyisocyanate; a polymerization inhibitor such as p-benzoquinone [0080] wherein the cured article has a spiral flow length of 40 cm to 80 cm [400 mm to 800 mm].  Paragraph 0038 discloses that the epoxy (meth) acrylate has a hydroxyl group.  Table 2 discloses 15 days [360 hours] of production. The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 7, Yasumura teaches the claimed invention but fails to teach or suggest that component (C) [radical polymerization inhibitor having no hydroxyl group in the molecule] exhibits a polymerization inhibiting function at a temperature of 100 °C or more.  It is reasonable to presume that the radical polymerization inhibitor exhibiting a polymerization inhibiting function at a temperature of 100 °C is inherent to Yasumura.  Said presumption is based upon Yasumura’s disclosure of a polymerization inhibitor such as p-benzoquinone, which has no hydroxyl groups.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 9, Yasumura teaches the claimed invention but fails to teach or suggest a gel time (exothermic method, 140 °C) of 50 seconds or more and a cure time (exothermic method, 140 °C) of 55 second or more. It is reasonable to presume that the gel time (exothermic method, 140 °C) of 50 seconds or more and a cure time (exothermic method, 140 °C) of 55 second or more is inherent to Yasumura.  Said presumption is based upon Yasumura disclosing a molded article comprising (A) a conductive filler; (B) a urethane-modified epoxy (meth) acrylate obtained by the addition reaction of an epoxy resin having an aromatic cyclic structural unit and/or aliphatic cyclic structural unit and a (methacrylate) with a polyisocyanate; a polymerization inhibitor such as p-benzoquinone [0080] wherein the cured article has a spiral flow length of 40 cm to 80 cm [400 mm to 800 mm].  Paragraph 0038 discloses that the epoxy (meth) acrylate has a hydroxyl group.  Table 2 discloses 15 days [360 hours] of production. The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786